Heydeneeldt, Justice,
delivered the opinion of the Court, Murray, C. J., concurred.
Section 229, of the Practice Act, declares, “upon a sale of real property, when the estate is less than a leasehold of two years unexpired term, the sale shall be absolute. In all other cases, the real property shall be subject to redemption, as provided in this chapter.”
I think the language of this act is sufficiently comprehensive to include within its design, sales of real estate under decrees of foreclosure of mortgages; a contrary doctrine might be held by ingenious and technical construction of that portion of the act which regulates executions upon judgments. But in all such cases I consider it safest to look to the obvious policy of the law, and to maintain such policy against a mere hesitation, caused by the inapt language of the act. This is also the application of the common law principle, which declares, that remedial statutes shall be beneficially construed.
The order of the Superior Court is reversed, with costs, and the cause remanded.